                                Case 2:19-cv-03563-SPL Document 25 Filed 07/08/20 Page 1 of 3



                    1     Laura Sixkiller (Bar No. AZ-022014)
                          laura.sixkiller@us.dlapiper.com
                    2     Kate L. Benveniste (Bar No. AZ-027284)
                    3     kate.benveniste@us.dlapiper.com
                          David Onuschak (Bar No. AZ-033405)
                    4     david.onuschak@us.dlapiper.com
                          DLA PIPER LLP (US)
                    5     2525 East Camelback Road, Suite 1000
                          Phoenix, Arizona 85016-4232
                    6     Tel: 480.606.5100
                    7     Fax: 480.606.5101
                          dlaphx@us.dlapiper.com
                    8
                          Attorneys for Plaintiff
                    9     Stillwell Madison, LLC
                  10
                                                    UNITED STATES DISTRICT COURT
                  11
                                                            DISTRICT OF ARIZONA
                  12
                          Stillwell Madison, LLC,                       )     CASE NO. CV-19-03563-PHX-SPL
                  13                                                    )
                                               Plaintiff,               )     JOINT NOTICE OF
                  14                                                    )     ARBITRATION HEARING DATE
                                 v.                                     )
                  15                                                    )
                          Girardi & Keese, et al.                       )
                  16                                                    )
                                               Defendants
                                                                        )
                  17                                                    )
                  18
                  19             Pursuant to the Court’s order (Doc. 24), the parties hereby notify the Court that the
                  20      arbitration hearing on the claims asserted in this action has been scheduled to take place
                  21      August 24 and 25, 2020.
                  22      ///
                  23      ///
                  24      ///
                  25      ///
                  26      ///
                  27      ///
                  28      ///
DLA P IP E R LL P ( US)
P HO E NIX , A R IZO NA
                                     Case 2:19-cv-03563-SPL Document 25 Filed 07/08/20 Page 2 of 3



                             1   Dated: July 8, 2020              DLA PIPER LLP (US)
                             2
                                                                  By: s/ Kate L. Benveniste
                             3                                        LAURA SIXKILLER
                             4                                        laura.sixkiller@us.dlapiper.com
                                                                      KATE L. BENVENISTE
                             5                                        kate.benvensite@us.dlapiper.com
                                                                      DAVID ONUSCHAK
                             6                                        david.onuschak@us.dlapiper.com
                                                                      2525 East Camelback Road, Suite 1000
                             7                                        Phoenix, Arizona 85016-4232
                             8                                        Tel: 480.606.5100
                                                                      Fax: 480.606.5101
                             9
                                                                      Attorneys for Plaintiff
                        10                                            Stillwell Madison, LLC
                        11
                        12       Dated: July 8, 2020              BAKER, KEENER & NAHRA, LLP
                        13
                                                                  By: s/ Phillip A. Baker (with permission)
                        14
                                                                      PHILLIP A. BAKER (Admitted PHV)
                        15                                            pbaker@bknlawyers.com
                                                                      633 West 5th Street, Suite 5500
                        16                                            Los Angeles, California 90071
                                                                      Tel: 213.241.0900
                        17                                            Fax: 213.241.0990
                        18
                                                                      Attorneys for Defendants Girardi Keese,
                        19                                            Thomas V. Girardi, and Erika N. Girardi
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
DLA P IPER LLP (US)                                                    -2-
  P H OEN I X , A RI ZON A
                                     Case 2:19-cv-03563-SPL Document 25 Filed 07/08/20 Page 3 of 3



                             1                               CERTIFICATE OF SERVICE
                             2         I hereby certify that on July 8, 2020, I electronically filed the attached document
                             3   with the Clerk’s Office using the CM/ECF System, and a copy will be electronically served
                             4   on CM/ECF registrants in this action.
                             5         Patrick J. McGroder III
                                       BEUS GILBERT PLLC
                             6         701 North 44th Street
                             7         Phoenix, Arizona 85008
                                       Tel: 480.429.3000
                             8         P3@beusgilbert.com
                             9
                                       Phillip A. Baker
                        10             BAKER, KEENER & NAHRA, LLP
                                       633 West 5th Street, Suite 5500
                        11             Los Angeles, California 90071
                        12             Tel: 213.241.0900
                                       pbaker@bknlawyers.com
                        13
                        14             Attorneys for Defendants Girardi Keese,
                                       Thomas V. Girardi, and Erika N. Girardi
                        15
                        16                                                        s/ Stephanie Havell
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
DLA P IPER LLP (US)                                                         -3-
  P H OEN I X , A RI ZON A
